Title: From George Washington to Tobias Lear, 21 December 1794
From: Washington, George
To: Lear, Tobias


        
          My dear Sir,
          Philadelphia Decr 21st 1794.
        
        Your letter of the 17th instt was received yesterday, and I am glad to find that an act of the Virginia Assembly has been obtained, for prolonging the term for the completion of the inland navigation of the Potomac. The like I hope has been, or will be obtained, this Session, in the Assembly of Maryland.
        A good opportunity presenting itself on thursday last, I embraced it, to enquire of Mr Morris, if the Directors of that company might entertain any hope of deriving aid from Mr Weston’s opinion, respecting the Lock seats at the Great fall of that river; his answer was, “Mr Weston, from some peculiar circumstances attending their own concerns, had been prevented from visiting that spot, as was intended; but that he was now expected to be in this City in a few days (as I understood) when he wd propose, & urge his going thither.”
        The plan of Mr Claiborn’s Engineer, as far as I understand it, is to avoid locks altogether. The vessels are received into a basket or cradle, and let down by means of a laver & pullies;

and raised again by weights at the hinder extremity of the laver, which works on an axis at the head of a substantial post fixed about the centre of the laver. On this principle, but differently constructed, Mr Greenleaf a few months ago shewed me a model, the efficacy of which he seemed to entertain the most exalted opinion. My doubts of the utility of both arise, first, from the insufficiency of any machinery of this sort to bear the weight of the cradle when charged with water, & a loaded boat therein; and its aptness to get out of order by means thereof; secondly I do not find that they are in general use; and thirdly because, if I recollect rightly, Mr Weston has told me (but of this I am not certain) that no method of raising & lowering boats, had been found equal to that of Locks—Still, as I observed in my last, I should be for hearing the opinions, & explanations of any, and every Scientific, & practical character that could be easily got at, on this subject: & therefore, would hear Claiborn’s Engineer, as well as Mr Weston; especially as he professes to be particularly well skilled in the application of steam, in propelling boats (in an easy & cheap manner) against the stream; & in conducting of water to cities, or for any other purpose whatsoever.
        The Bill you allude to has not passed, nor do I know what shape it will take if it does; & therefore can say nothing more on the subject, at this time, than that there will be no precipitancy in engaging either the Agent, or the means of carrying the law into effect, if the measure which I have recommended should be adopted; with the importance of it I am strongly impressed; consequently, if any thing should be required of the President towards carrying it into execution, I shall feel it, in a particular manner, my duty to set it a going under the most favorable auspices.
        I now have, & for some considerable time have had, twenty five Hhds of Tobo in the warehouses in Alexandria; wch, at sometimes I have forgot, and at other times have been indisposed to take the prices which were given for Potomac Tobacco on the Virginia side. Originally, this Tobacco was of the best sort—put up dry—& the quality of it reported to be exceedingly good. if the latter is the case still, it will in some respects, & for some purposes, have the advantage of new Tobacco; but what to do with it I know not. In Alexandria it might not bring me 18/. prCt when in George Town (I mean in the warehouses at these places) it might bring a guinea. I have thought, but whether it be

practicable to accomplish it without difficulty, I am unable to decide, that if the Tobacco could be removed from the Warehouses in which it now is, to those in George Town, & be reinspected at the latter, that I might be a considerable gainer by it. But admitting that this can be done without encountering impediments which might involve inconveniences; or that would excite notice, or remarks neither of which I should incline to subject myself to, it would be previously necessary to know whether the Tobacco would pass at the latter place; for if it should be brought there & be condemned, I should lose the whole, & sustain an expence besides, whereas in its present situation, it will, I presume, command the price current in Alexandria. If the suggestion here mentioned, can be accomplished (without involving the consequences expressed above) the best expedient that occurs to me to effect it, is, under the idea of its being purchased by, or rather offered for sale to, a Maryland Merchant, to have it reexamined where it is, in presence of the George Town Inspectors, who should be paid for their attendance, & who should declare to the supposed purchaser, whether they would pass it, were it brought to the Warehouses in George Town. If in the affirmative—& there is no other impediment to the measure, the whole business might be easily accomplished by the removal—reinspection—and issuing of new notes; either in my name, or in that of the supposed purchaser: the last of which, for several reasons, I think would have the best appearance. Whether this project can be carried into execution or not, is, to me, uncertain; but to avoid delay, and in order to enable you to do it, if it shall be thought eligable I send you the notes for this purpose, and to know what the Tobacco would sell for where it is, if it be not eligable to remove it—They may be kept, or returned, according to circumstances. In the Warehouses at George Town I have, or ought to have by this time, 9000 lbs. of Crop Tobo as you will perceive by the enclosed letter to me, from Colo. Deakins; the price of this also.
        I return Doctr Currie’s letter with thanks for the perusal of it. The picture drawn in it of the state of things in his own Country, and the details which he gives of those of the belligerent powers, are gloomy, for them, indeed. All here are well, & all join in best regards for you with Dear Sir—Your Affectionate
        
          Go: Washington
        
        
        
          P.S. I have sought in vain for the Tobacco notes mentioned in the body of this letter. Presuming I must have sent them to Mr Pearce—but of the doing it I have no recollection—I have directed him by this Post if he has them to forward them to you.
          
            G.W.
          
        
      